EXHIBIT 10.7

MERCURY COMPUTER SYSTEMS, INC.

ANNUAL EXECUTIVE BONUS PLAN—INDIVIDUAL PERFORMANCE

SECTION 1

BACKGROUND, PURPOSE, AND DURATION

1.1 Effective Date. The Plan is effective as of July 28, 2009.

1.2 Purpose of the Plan. The Plan is intended to increase shareholder value and
the success of the Company by motivating Participants to (a) perform to the best
of their abilities, and (b) achieve the Company’s objectives. The Plan’s goals
are to be achieved by providing Participants with the opportunity to earn
incentive bonuses for the achievement of “management by results” individual
performance goals.

1.3 Documents Constituting the Company’s Annual Executive Bonus Plan. There are
two separate components of the Company’s Annual Executive Bonus Plan: (i) this
Plan, and (ii) the Company’s plan titled “Annual Executive Bonus Plan—Corporate
Financial Performance.”

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

“Actual Bonus” means, as to any Performance Period, the actual annual bonus (if
any) payable to a Participant for the Performance Period pursuant to
Section 4.3.

“Affiliate” means any corporation or other entity controlled by the Company.

“Board” means the Board of Directors of the Company.

“Cause” means (a) the willful and continued failure by the Participant (other
than any such failure resulting from (i) the Participant’s incapacity due to
physical or mental illness, (ii) any such actual or anticipated failure after
the issuance of a notice of termination by the Participant for Good Reason, or
(iii) the Company’s active or passive obstruction of the performance of the
Participant’s duties and responsibilities) to perform substantially the duties
and responsibilities of the Participant’s position with the Company after a
written demand for substantial performance is delivered to the Participant by
the Board, which demand specifically identifies the manner in which the Board
believes that the Participant has not substantially performed such duties or
responsibilities, (b) the conviction of the Participant by a court of competent
jurisdiction for felony criminal conduct or a plea of nolo contendere to a
felony, or (c) the willful engaging by the Participant in fraud, dishonesty or
other misconduct which is demonstrably and materially injurious to the Company
or its reputation, monetarily or otherwise. No act, or failure to act, on the
Participant’s part shall be deemed “willful” unless committed or omitted by the
Participant in bad faith and without a reasonable belief that the Participant’s
act or failure to act was in, or not opposed to, the best interest of the
Company.

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

“Committee” means the Compensation Committee of the Board or any successor
committee to the Compensation Committee.

 

1



--------------------------------------------------------------------------------

“Company” means Mercury Computer Systems, Inc., a Massachusetts corporation, or
any successor thereto.

“Disability” means total and permanent disability as defined in section 22(e)(3)
of the Code, provided that the Committee, in its sole discretion, may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Company from time to time.

“Employee” means any employee of the Company or an Affiliate, whether such
employee is so employed at the time that the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

“Fiscal Year” means the fiscal year of the Company.

“Good Reason” for termination by the Participant of the Participant’s employment
means the Participant has complied with the Good Reason Process following the
occurrence (without the Participant’s express written consent) of any one of the
following events:

a. a material adverse change in the Participant’s status or position with the
Company, including without limitation any adverse change in the Participant’s
status or position as a result of a material diminution of the Participant’s
duties or responsibilities, or the assignment to the Participant of any duties
or responsibilities which are inconsistent with such status or position, or any
removal of the Participant from, or any failure to reappoint or reelect the
Participant to, such position;

b. a material reduction in the Participant’s base salary; or

c. the Company requiring the Participant to be based at an office that is
greater than fifty (50) miles from where the Participant’s office is currently
located, except for required travel on the Company’s business to an extent
substantially consistent with the business travel obligations that the
Participant undertook on behalf of the Company prior to such change in office
location.

If the Participant has a change-in-control agreement with the Company, Good
Reason shall have the meaning assigned to such term in the change-in-control
agreement.

“Good Reason Process” shall mean that (a) the Participant reasonably determines
in good faith that a “Good Reason” event has occurred; (b) the Participant
notifies the Company in writing of the first occurrence of the Good Reason event
within sixty (60) days of the first occurrence of such event; (c) the
Participant cooperates in good faith with the Company’s efforts, for a period
not less than thirty (30) days following such notice (the “Cure Period”), to
remedy the event; (d) notwithstanding such efforts, the Good Reason event
continues to exist; and (e) the Participant terminates his or her employment
within sixty (60) days after the end of the Cure Period. If the Company cures
the Good Reason event during the Cure Period, Good Reason shall be deemed not to
have occurred.

“Participant” means, as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.

“Performance Period” means any Fiscal Year.

“Plan” means the Mercury Computer Systems, Inc. Annual Executive Bonus
Plan—Individual Performance, as set forth in this instrument and as hereafter
amended from time to time.

“Planned Retirement” shall be deemed the reason for the Termination of
Employment by the Participant of the Participant’s employment if such employment
is terminated pursuant to mutual agreement between the Participant and the
Company in connection with the Participant’s retirement on or after attaining
the minimum age, completing the minimum number of years of service, and
satisfying all other conditions specified for retirement status under the
Company’s retirement policy statement effective October 25, 2002 (or any
successor policy thereto).

 

2



--------------------------------------------------------------------------------

“Target Bonus” means the target bonus payable under the Plan to a Participant
for the Performance Period, expressed as a percentage of the Participant’s base
salary, as determined by the Committee.

“Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including without limitation a termination by resignation, discharge, death,
Disability, Planned Retirement, or the disaffiliation of an Affiliate, but
excluding any such termination where there is a simultaneous reemployment by the
Company or an Affiliate.

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF BONUSES

3.1 Selection of Participants. The Committee shall review and approve the Chief
Executive Officer’s selection of Employees who shall be Participants for any
Performance Period. The Committee, based on the recommendation of the Chief
Executive Officer, also may designate as Participants one or more individuals
(by name or position) who are expected to become Employees during a Performance
Period. Participation in the Plan shall be determined by the Committee on a
Performance-Period-by-Performance-Period basis. Accordingly, an Employee who is
a Participant for a given Performance Period is in no way guaranteed or assured
of being selected for participation in any subsequent Performance Period.

3.2 Determination of Performance Goals. The Committee shall review and approve
the Chief Executive Officer’s recommendation of the performance goals for all
eligible Participants for the Performance Period. Such performance goals shall
be set forth in writing. The performance goals shall be individual “management
by results” performance objectives and the Committee may make subjective
judgments regarding the degree to which each Participant has satisfied his or
her performance goals. The Chief Executive Officer, without the review and
approval of the Committee, but with notice to the Committee, may modify the
performance goals, or the relative weighting of the performance goals, during
the Performance Period to reflect changes in business conditions and Company
priorities. The Committee, subject to ratification by a majority of the
independent directors on the Board, may modify the performance goals, or the
relative weighting of the performance goals, for the Chief Executive Officer to
earn a bonus during the Performance Period to reflect changes in business
conditions and Company priorities.

3.3 Determination of Target Bonuses. The Committee shall review and approve the
Chief Executive Officer’s recommendation of a Target Bonus for each Participant.
Each Participant’s Target Bonus shall be determined by the Committee, and each
Target Bonus shall be set forth in writing.

3.4 Determination of Actual Bonuses. After the end of each Performance Period,
the Committee shall certify in writing the extent to which the performance goals
applicable to each Participant for the Performance Period were achieved or
exceeded.

SECTION 4

PAYMENT OF BONUSES

4.1 Right to Receive Payment. Each Actual Bonus that may become payable under
the Plan shall be paid solely from the general assets of the Company or the
Affiliate that employs the Participant (as the case may be), as determined by
the Committee. Nothing in the Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Actual Bonus other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.

4.2 Form of Payment. Each payment under the Plan shall be in cash.

4.3 Timing of Payments. Payment of each Actual Bonus shall be made as soon as
administratively practical but in no event later than seventy-five (75) days
following the end of the applicable Performance Period.

 

3



--------------------------------------------------------------------------------

4.4 Employment at Time of Payment. Unless otherwise set forth herein, a
Participant must be employed on the date an Actual Bonus is to be paid. The
Chief Executive Officer may make exceptions to this requirement in his or her
sole discretion.

4.5 Proration. The Chief Executive Officer has the discretion to pro rate
bonuses if a Participant’s employment with the Company is terminated prior to
the end of the Performance Period or if a Participant is employed by the Company
for less than the entire Performance Period.

4.6 Termination due to Death, Disability, Planned Retirement, Termination
without Cause, and Resignation for Good Reason. In the event of a Participant’s
(a) death, (b) Disability, (c) Planned Retirement, (d) termination without
Cause, or (e) resignation for Good Reason, the Participant shall be entitled to
a prorated portion of his or her Actual Bonus for the current Performance
Period, subject to satisfaction of the applicable performance goals, based on
the number of days worked during the current Performance Period prior to the
Termination of Employment. In addition, each such Participant shall be entitled
to receive any Actual Bonus earned for a prior Performance Period, to the extent
not paid. Such payments shall be made as soon as administratively practicable
and in no event later than seventy-five (75) days following the end of the
Performance Period in which the Termination of Employment occurred.

4.7 Section 409A. Notwithstanding anything in this Plan to the contrary, to the
extent that any payment or benefit described in this Plan constitutes
“non-qualified deferred compensation” under Section 409A of the Code, and to the
extent that such payment or benefit is payable upon the Participant’s
Termination of Employment, then such payments or benefits shall be payable only
upon the Participant’s “Separation from Service.” The term “Separation from
Service” shall mean the Participant’s “separation from service” from the
Company, an affiliate of the Company or a successor entity within the meaning
set forth in Section 409A of the Code, determined in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h). If the
Participant is considered a “specified employee,” within the meaning of
Section 409A of the Code and amounts payable under this Plan are considered
deferred compensation subject to Section 409A of the Code, no payments will be
paid during the six-month period following the Participant’s Separation from
Service.

SECTION 5

ADMINISTRATION

5.1 Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. Each member of the Committee shall qualify as an “outside director” under
section 162(m) of the Code. If it is later determined that one or more members
of the Committee do not so qualify, actions taken by the Committee prior to such
determination shall be valid despite such failure to qualify.

5.2 Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions; provided, however, that any
determinations regarding the participation of the Company’s Chief Executive
Officer in the Plan, and any bonuses or payments to such Chief Executive Officer
under the Plan, shall be ratified by a majority of the independent directors on
the Board. The Committee shall have all powers and discretion necessary or
appropriate to administer the Plan and to control its operation, including
without limitation the power to (a) review and approve which Employees shall be
granted bonuses based upon the recommendation of the Chief Executive Officer,
(b) review and approve the terms and conditions of bonuses based upon the
recommendation of the Chief Executive Officer, (c) interpret the Plan and the
bonuses, (d) adopt such procedures and subplans as are necessary or appropriate
to permit participation in the Plan by Employees who are foreign nationals or
employed outside of the United States, (e) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and
(f) interpret, amend, or revoke any such rules.

 

4



--------------------------------------------------------------------------------

5.3 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

5.4 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.

SECTION 6

GENERAL PROVISIONS

6.1 Tax Withholding. The Company or an Affiliate, as determined by the
Committee, shall withhold all applicable taxes from any Actual Bonus, including
any federal, state, and local taxes (including without limitation the
Participant’s FICA obligations).

6.2 No Effect on Employment. Nothing in the Plan shall interfere with or limit
in any way the right of the Company or an Affiliate, as applicable, to terminate
any Participant’s employment or service at any time, with or without Cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Employment. Employment with the Company and its
Affiliates is on an at-will basis only. The Company expressly reserves the
right, which may be exercised at any time and without regard to when during or
after a Performance Period such exercise occurs, to terminate any individual’s
employment with or without Cause, and to treat him or her without regard to the
effect which such treatment might have upon him or her as a Participant.

6.3 Participation. No Employee shall have the right to be selected to receive a
bonus under this Plan, or, having been so selected, to be selected to receive a
future bonus.

6.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any bonus, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Articles of
Incorporation or By-Laws, by contract, as a matter of law, or otherwise, or
under any power that the Company may have to indemnify them or hold them
harmless.

6.5 Successors. All obligations of the Company and any Affiliate under the Plan,
with respect to bonuses granted hereunder, shall be binding on any successor to
the Company and/or such Affiliate, whether the existence of such successor is
the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company
or such Affiliate.

6.6 Beneficiary Designations. If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
bonus shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

 

5



--------------------------------------------------------------------------------

6.7 Nontransferability of Bonuses. No bonus granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6.6. All rights with respect to a bonus granted to a
Participant shall be available during his or her lifetime only to the
Participant.

SECTION 7

AMENDMENT, TERMINATION, AND DURATION

7.1 Amendment, Suspension, or Termination. The Board or the Committee, each in
its sole discretion, may amend or terminate the Plan, or any part thereof, at
any time and for any reason. The amendment, suspension, or termination of the
Plan shall not, without the consent of the Participant, alter or impair any
rights or obligations under any Target Bonus theretofore granted to such
Participant or Actual Bonus earned by such Participant. During any period of
suspension or after termination of the Plan, no bonus may be granted.

7.2 Duration of the Plan. The Plan shall commence on the date specified herein,
and subject to Section 7.1 (regarding the Board or the Committee’s right to
amend or terminate the Plan), shall remain in effect thereafter.

SECTION 8

LEGAL CONSTRUCTION

8.1 Language Conventions. Unless the Plan expressly specifies otherwise or the
context of any language of the Plan clearly requires otherwise, language
referring to the plural shall include the singular, language referring to the
singular shall include the plural, language referring to one gender shall be
deemed to include both genders, language referring to a natural person shall be
deemed to include corporations and other entities, use of the word “include”,
“includes”, or “including” shall not be deemed to be limiting and shall be
deemed to be followed by the language “without limitation”, use of the word “or”
shall be deemed to have the inclusive meaning conveyed by the phrase “and/or”,
use of the words “hereof”, “herewith”, “herein”, “hereinafter”, “hereby”,
“hereunder”, and similar terms shall be deemed to refer to the Plan as a whole
and not to any particular provision of the Plan, references to articles and
sections shall be deemed to refer to articles and sections of the Plan, and
references to schedules, exhibits, or other attachments shall be deemed to refer
to schedules, exhibits, or other attachments to the Plan.

8.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

8.3 Requirements of Law. The granting of bonuses under the Plan shall be subject
to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

8.4 Governing Law. The Plan and all bonuses shall be construed in accordance
with and governed by the laws of The Commonwealth of Massachusetts, but without
regard to the portion of such laws relating to conflicts of law.

8.5 Captions. Headings and captions are used in the Plan for convenience of
reference only, do not form a part of this Plan, and shall not affect in any way
the meaning or interpretation of the Plan.

 

6